UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2041



BETTYANN L. TALLEY,

                                              Plaintiff - Appellee,

          versus


NANCY D. JONAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (CA-00-612-9-8)


Submitted:   November 10, 2004         Decided:     November 22, 2004


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nancy D. Jonas, Appellant Pro Se. Bettyann L. Talley, Appellee Pro
Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Nancy D. Jonas appeals the district court’s order denying

her motion for clarification. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.        See Talley v. Jonas, No. CA-00-612-9-8

(D.S.C. July 13, 2004). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -